FILED
                                 UNITED STATES DISTRICT COURT
                                                                                              JUN - 4 2010
                                 FOR THE DISTRICT OF COLUMBIA
                                                                                        Clerk. U.S. District &Bankruptcy
                                                                                       Courts for the District of Columbia

                                                     )
    Derian Douglas Hickman,                          )
                                                     )
                   Plaintiff,                        )
                                                     )
           v.                                        )
                                                     )
                                                         Civil Action No.
                                                                                   10 0922
    Alderson Court Transcripts Service for the       )
    Supreme Court et aI.,                            )
                                                     )
                   Defendants.                       )
    ----------------------------~)

                                      MEMORANDUM OPINION

           Plaintiff, proceeding pro se, has filed a complaint and an application to proceed in forma

    pauperis. The application will be granted and the complaint will be dismissed.

           Complaints filed by pro se litigants are held to less stringent standards than are formal

    pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519,520 (1972). Nonetheless, pro

    se plaintiffs must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F.

    Supp. 237, 239 (D.D.C. 1987). Rule 8 of the Federal Rules of Civil Procedure states the

    minimum requirements for complaints. Fed. R. Civ. P. 8(a). Rule 8(a) requires that a complaint

    contain a short and plain statement of the grounds upon which federal jurisdiction rests, a short

    and plain statement showing that the plaintiff is entitled to relief, and a demand for judgment for

    the relief sought. The minimum requirements Rule 8 imposes are designed to provide defendants

    with sufficient notice of the claim or claims being asserted in order to allow defendants to

    prepare a responsive answer and an adequate defense, and to determine whether the doctrine of

    res judicata applies. Brown v. Califano. 75 F.R.D. 497,498 (D.D.C. 1977). Further, compliance




N                                                                                                                    3
with Rule 8(a)'s requirements should provide a court with sufficient information to determine

whether it has jurisdiction over the claims.

        In its entirety, this one-page pro se complaint against six defendants, including the United

States Patent and Trademark Office, the "Derian Douglas Hickman Archives," and the "DC

Public Librarys" [sic], states as follows:

        Above company and agencies withholding documents needed for verification of
        previous business ownership, building ownership, payment, collection dependent
        on verification of documents. Also withholding documents about private property
        ownership needed to pay taxes. Also needed to collect royalty fees for trademark
        or patent use or copy right use. Reference previous filings and attachments.
        Asking for trial by jury. Requesting documents and amount due.

Complaint at 1 (punctuation and spelling altered). This complaint does not present any factual

allegations that would support a claim against the defendants named, and thus does not include a

"short and plain statement showing that the plaintiff is entitled to relief," Rule 8, or provide the

defendants with sufficient notice ofthe claims against them. Accordingly, the complaint will be

dismissed with leave to amend for failure to comply with the requirements of Rule 8.

        A separate order accompanies this memorandum opinion.




Date:                                                  United States District Judge




                                                 -2-